Title: To George Washington from George Mason, 16 May 1758
From: Mason, George
To: Washington, George



Dear Sir
Dogues Neck 16th May 1758

I am favour’d wth Yrs of the 8th Inst. ⅌ French Mason, & am perfectly satisfied wth the Justice of Yr Reasons for not providing for him in Yr Regiment at this Time[.] I am convinced, from Yr State of the Case, that it cou’d not well have been done without prejudicing the Service—He tells Me You were kind enough to promise him a Commission the next Vacancy that happens. I shou’d have been very glad his Fortune wou’d have supported him as a Voluntier: both he & I were very fond of his entering as such in Yr Regiment; but I really did not think it advisable that he shou’d run his own little Estate in Debt upon the Occasion: You know what kind of an Establishment our

Virga Troops are on—Nobody can tell how soon they may all be disbanded, without any provision for a broken Leg, or a shortned Arm! or if they shou’d happen to be kept up for a good many Years, how possible is it for an Officer to be reduced without being guilty, or so much as accused of any Misbehaviour? Faith these are discourageing Circumstances. On the British Establishment a young fellow may venture to dip his Estate a little on the Road to preferment, where he is sure, if he behaves well, that a Commission is some Sort of a provision for Life; but here I really think a young Man who enters into the Service, & has but a small Estate of his own ought if possible to preserve it unimpair’d, to return to, in Case of a Disappointment, or an Accident—These Reasons have influenced Me to dissuade French Mason from entering as a Voluntier, & as he is very fond of trying a Soldier’s Life, & indeed I found it absolutely necessary that he shou’d do so, as the only Means of getting clear of a very foolish Affair he is likely to fall into with a Girl in this Neighbourhood, I have advised him to enlist in the new Regiment, if he can be made a Serjeant: my Reason for advising him to enlist in that Regiment, is that if he shou’d be disappointed in getting a Commission, he may if he pleases, quit the Service the first of December next; whereas from the Act of Assembly it appears to Me that the Men who enlist in the old Regiment may be detain’d as long as any Troops are kept up in the pay of this Government; at least it may admit of a Dispute—I speak this to you only as my own private Opinion without any Intention of making it public to the prejudice ⟨of⟩ the recruiting Service.
If he shou’d have the good fortune to get a Commission, tho’ he will accept of the first that offers in either Regiment he will prefer an Ensignsy in Yr Regiment to a Lieutenancy in the other, & I have advised him if he shou’d get a Comn in Colo. Byrd’s Regiment to exchange it if he can by any Means for one in Yours—I shall relye Sir on Your good Off⟨ices⟩ in his Favour whenever a Vacancy happens, & ⟨I⟩ flatter myself that, by a strict Aherence to his Duty, he will strive to deserve Your good Opinion—I very sincerely wish You Health & every Felicity & am Dr Sir Yr most obd: Sevt

G. Ma⟨son⟩

